Citation Nr: 0632655	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1949 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2003, which granted service connection for bilateral 
hearing loss, and assigned a noncompensable rating.  In 
October 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional notification and assistance 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Specifically, in an October 2004 
statement, the veteran's representative said that the veteran 
contends that his hearing loss has gotten much worse since 
his last examination.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  He also indicated that the veteran may have received 
treatment; any such records must be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment and/or evaluations for hearing 
loss he has received since the July 2003 
VA examination.  After securing 
appropriate authorizations, obtain all 
records sufficiently identified by the 
veteran.  

2.  Thereafter, schedule the veteran for a 
hearing examination, including speech 
audiometry and CNC speech discrimination 
tests.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination. 

3.  After the above actions have been 
completed, review the claim for a 
compensable rating for bilateral hearing 
loss.  If the determination is not a full 
grant of benefits sought, furnish the 
veteran and his representative with a 
supplemental statement of the case.  After 
affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


